Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended Commission File Number 1-3579 September 30, 2008 PITNEY BOWES INC. Incorporated in Delaware I.R.S. Employer Identification No. 06-0495050 World Headquarters 1 Elmcroft Road, Stamford, Connecticut 06926-0700 (203) 356-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ There were 206,128,495 shares of common stock outstanding as of October 30, 2008. 1 PITNEY BOWES INC. INDEX Page Number Part I - Financial Information: Item 1: Financial Statements (Unaudited) Condensed Consolidated Statements of Income Three and Nine Months Ended September 30, 2008 and 2007 3 Condensed Consolidated Balance Sheets September 30, 2008 and December 31, 2007 4 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6  22 Item 2: Managements Discussion and Analysis of Financial Condition and Results of Operations 23  34 Item 3: Quantitative and Qualitative Disclosures about Market Risk 34 Item 4: Controls and Procedures 34 Part II - Other Information: Item 1: Legal Proceedings 35 Item 1A: Risk Factors 35 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3: Defaults Upon Senior Securities 35 Item 4: Submission of Matters to a Vote of Security Holders 36 Item 5: Other Information 36 Item 6: Exhibits 36 Signatures 37 2 PART I. FINANCIAL INFORMATION Item 1: Financial Statements PITNEY BOWES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited; in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2007 Revenue: Equipment sales $ $ 307,897 $ $ 961,868 Supplies 95,497 292,197 Software 92,256 223,580 Rentals 183,452 552,433 Financing 201,241 586,658 Support services 185,520 564,597 Business services 442,414 1,284,215 Total revenue 1,508,277 4,465,548 Costs and expenses: Cost of equipment sales 164,659 481,873 Cost of supplies 27,061 77,909 Cost of software 21,749 54,373 Cost of rentals 42,630 128,312 Cost of support services 108,011 320,832 Cost of business services 345,024 1,008,647 Selling, general and administrative 479,772 1,393,289 Research and development 47,691 138,364 Interest, net 60,386 179,654 Restructuring charges and asset impairments 4,300 4,300 Other expense (income) - (380 ) - (380 ) Total costs and expenses 1,300,903 3,787,173 Income from continuing operations before income taxes and minority interest 207,374 678,375 Provision for income taxes 73,272 234,566 Minority interest (preferred stock dividends of subsidiaries) 4,862 14,404 Income from continuing operations 129,240 429,405 Loss from discontinued operations, net of tax ) (1,565 ) ) (4,695 ) Net income $ $ 127,675 $ $ 424,710 Basic earnings per share of common stock: Continuing operations $ $ 0.59 $ $ 1.96 Discontinued operations ) (0.01 ) ) (0.02 ) Net income $ $ 0.58 $ $ 1.94 Diluted earnings per share of common stock: Continuing operations $ $ 0.58 $ $ 1.93 Discontinued operations ) (0.01 ) ) (0.02 ) Net income $ $ 0.58 $ $ 1.91 Dividends declared per share of common stock $ $ 0.33 $ $ 0.99 Note: The sum of the earnings per share amounts may not equal the totals above due to rounding. See Notes to Condensed Consolidated Financial Statements 3 PITNEY BOWES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; in thousands, except share and per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivables, less allowances of $47,871 and $49,324 at September 30, 2008 and December 31, 2007, respectively Finance receivables, less allowances of $42,227 and $45,859 at September 30, 2008 and December 31, 2007, respectively Inventories Current income taxes Other current assets and prepayments Total current assets Property, plant and equipment, net Rental property and equipment, net Long-term finance receivables, less allowances of $26,189 and $32,512 at September 30, 2008 and December 31, 2007, respectively Investment in leveraged leases Goodwill Intangible assets, net Non-current income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Current income taxes Notes payable and current portion of long-term obligations Advance billings Total current liabilities Deferred taxes on income FIN 48 uncertainties and other income tax liabilities Long-term debt Other non-current liabilities Total liabilities Preferred stockholders equity in subsidiaries Stockholders equity: Cumulative preferred stock, $50 par value, 4% convertible 7 7 Cumulative preference stock, no par value, $2.12 convertible Common stock, $1 par value (480,000,000 shares authorized & 323,337,912 shares issued) Capital in excess of par value Retained earnings Accumulated other comprehensive (loss) income ) Treasury stock, at cost (117,197,935 and 108,822,953, respectively) ) ) Total stockholders equity Total liabilities and stockholders equity $ $ See Notes to Condensed Consolidated Financial Statements 4 PITNEY BOWES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Restructuring and other charges, net of tax Restructuring and other payments ) ) Loss on redemption of preferred stock issued by a subsidiary - Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities, excluding effects of acquisitions: Accounts receivable ) Net investment in internal finance receivables ) Inventories ) ) Other current assets and prepayments Accounts payable and accrued liabilities ) ) Current and non-current income taxes Advanced billings Other, net ) Net cash provided by operating activities Cash flows from investing activities: Short-term and other investments Capital expenditures ) ) Net investment in leveraged leases ) ) Acquisitions, net of cash acquired ) ) Reserve account deposits Net cash used in investing activities ) ) Cash flows from financing activities: Increase in notes payable, net Proceeds from long-term obligations Principal payments on long-term obligations ) ) Proceeds from issuance of stock Payments to redeem preferred stock issued by a subsidiary ) - Stock repurchases ) ) Dividends paid ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Interest paid $ $ Income taxes paid $ $ See Notes to Condensed Consolidated Financial Statements 5 PITNEY BOWES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited; tabular dollars in thousands, except for per share data ) 1. Basis of Presentation The terms we, us, and our are used in this report to refer collectively to Pitney Bowes Inc. and its subsidiaries. The accompanying unaudited Condensed Consolidated Financial Statements of Pitney Bowes Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and the instructions to Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In addition, the December 31, 2007 condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. In our opinion, all adjustments (consisting of only normal recurring adjustments) considered necessary to present fairly our financial position at September 30, 2008 and December 31, 2007, our results of operations for the three and nine months ended September 30, 2008 and 2007 and our cash flows for the nine months ended September 30, 2008 and 2007 have been included. Operating results for the three and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the year ending December 31, 2008. These statements should be read in conjunction with the financial statements and notes thereto included in our 2007 Annual Report to Stockholders on Form 10-K. Certain prior year amounts have been reclassified to conform with the current period presentation. 2. Nature of Operations We are a provider of leading-edge, global, integrated mail and document management solutions for organizations of all sizes. We operate in two business groups: Mailstream Solutions and Mailstream Services. Mailstream Solutions includes worldwide revenue and related expenses from the sale, rental, and financing of mail finishing, mail creation, shipping equipment and software; production mail equipment; supplies; mailing support and other professional services; payment solutions; and mailing, customer communication and location intelligence software. Mailstream Services includes worldwide revenue and related expenses from facilities management services; secure mail services; reprographics, document management, and other value-added services for targeted customer markets; mail services operations, which include presort mail services and international mail services; and marketing services. See Note 7, Segment Information, to the Condensed Consolidated Financial Statements for details of our reporting segments and a description of their activities. 3. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value
